                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                DANVILLE DIVISION

                           CRIMINAL MINUTES – JURY TRIAL
                                             Day 9

Case No.: 4:18CR00011-001           Date: 10/28/2019


Defendant: Marcus Jay Davis, custody                 Counsel: Tony Anderson, Bev Davis,
                                                     Melissa Friedman - CJA



PRESENT:       JUDGE:                Michael F. Urbanski, CUSDJ
               TIME IN COURT:        9:43-12:32; 1:37-3:21; 3:55-6:00   6h 38m
               Deputy Clerk:         Kristin Ayersman
               Court Reporter:       JoRita Meyer
               U. S. Attorney:       Heather Carlton, Ron Huber
               USPO:                 none
               Case Agent:           Devin Taylor, FBI TFO
               Interpreter:          none


                                    LIST OF WITNESSES

    GOVERNMENT                                       DEFENDANT
  1. Tanasia Coleman                            1.




PROCEEDINGS:
     Defendant makes oral Motion to Exclude Witnesses from Courtroom. Court grants
     motion.
     Opening Statements by defense counsel.
     Government presents evidence. Ms. Coleman, sworn. Recess 12:32. Reconvene 1:37.
     Jury returns 1:41. Ms. Coleman, still sworn. Recess 3:21 Reconvene 3:55 Direct
     continues. Cross. Redirect. Recross. Redirect. Witness excused, subject to recall. Jury
     dismissed at 5:51. Court addresses parties at sidebar. Adjourn 6:00
     Defendant remanded to custody.


Additional Information:
Court addresses parties.
Defense counsel raises two issues on record, will make brief opening statement.
Jury enters courtroom 9:53 – court addresses jury re delay in start of trial, press.
Court/parties address jurors individually. Defense does not challenge any jurors, no motion.
US agrees. Court wants to release two jurors today – US agrees, defense agrees.
Court releases two jurors from further service in this case, addresses remaining jurors.
